Citation Nr: 1231681	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-49 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for radiculopathy in the upper and lower extremities.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions of the New York, New York, VA Regional Office (RO).  

In addition, the Board notes that following the September 2009 rating decision denying service connection for bilateral hearing loss and tinnitus, the Veteran filed a Notice of Disagreement (NOD).  In July 2010, the RO issued a Statement of the Case (SOC) pertaining to service connection for hearing loss and tinnitus and the accompanying notice letter instructs as follows:

In Reply Refer To:
306/209/Appeals/et

Correspondence received from the Veteran in November 2010 notes "ATTN: 306/209/Appeals/et" and completed VA Form was noted to be enclosed.  

The Board notes that a substantive appeal may consist of any correspondence which addresses the issue(s) on appeal and is filed in a timely fashion.  38 C.F.R. § 20.202; see also Evans v. Shinseki, 25 Vet. App. 7 (2011).  Although the Veteran's November 2010 submission was not received prior to the expiration of the one-year appeal period following the September 2009 rating decision or within 60 days of the issuance of the July 2010 SOC, where jurisdiction has been conferred by a NOD, the Board retains the discretion and authority to waive the filing of a timely substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board finds that such a waiver is appropriate in this case.  

The Board further notes that in response to the RO's Personnel Information Exchange System (PIES) request, the National Personnel Records Center (NPRC) noted that service treatment records were unavailable, presumed to have been destroyed in a fire, and suggested the use of code "M05" to search morning/sick reports.  The Board notes that while the RO's June 2011 Formal Finding of unavailability of service records states that the Veteran had not responded to requests for a three-month date range during which the reported in-service fall upon which the claims are based occurred, in his September 2008 statement in support of the claim, the Veteran reported that, "To the best of my recollection the accident where I fell from a tank happened in November of 1944," noting snow was on the ground at the time of the fall in his November 2010 correspondence.  Regardless, the Board accepts that the Veteran fell from a tank during service, as reflected in more detail below, obviating the need to search morning reports.  Thus, there has been no prejudice to the Veteran.  

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a cervical spine disability, radiculopathy in the hands and feet and bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, tinnitus is attributable to service. 

2.  Resolving doubt in favor of the Veteran, lumbar spine arthritis is attributable to service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §3.303, 3.304 (2011). 

2.  Lumbar spine arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

The Veteran seeks entitlement to service connection for tinnitus as a result of noise exposure during service, and for a back disability as a result of an in-service injury.  The grant of service connection for tinnitus and a back disability in this decision represents a complete grant of the benefits sought on appeal in regard to these issues, and thus, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Tinnitus

Initially, the Board notes that with the exception of a Report of Transfer or Discharge (Form DD-214), service personnel and treatment records could not be recovered from the National Personnel Records Center and are presumed to have been destroyed in a fire.  As such, there is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The DD Form 214 shows his military occupational specialty and number was "CYPO MECH 1907," consistent with gyrostabilizer mechanic, and the Veteran testified that was exposed to noise associated with the guns on the tanks being fired on a routine basis, along with the noise from inside the tank to include the turrets and radios, and experienced an initial onset of ringing in his ears during service.  Transcript at 3-8 (2012).  In addition, the testimony of the Veteran's wife was to the effect that she had met and married him 1947 and 1948, respectively, and that he had had the same symptoms for approximately 65 years.  Id at 8-9.  

The Veteran is competent to report his symptoms and excessive noise exposure is not inconsistent with his service.  See 38 U.S.C.A. § 1154(a).  Lending further credibility to the Veteran's testimony is the testimony of his wife corroborating contemporaneous symptoms.  The Board finds his report of continuing symptoms since service to be credible and not inconsistent with the record, to include a September 2009 VA treatment record noting a history of bilateral ringing in the ears since service in WW II.  The Board notes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In summary, the Board finds that tinnitus had an onset during service as a result of noise exposure and there is competent, credible evidence of recurrent tinnitus since separation.  The evidence is in at least equipoise, and thus, resolving doubt in favor of the Veteran, service connection is warranted for tinnitus.  Consequently, the benefit sought on appeal is granted.  

Lumbar Spine

Initially, the Board notes that with the exception of a Report of Transfer or Discharge (Form DD-214), service personnel and treatment records could not be recovered from the National Personnel Records Center and are presumed to have been destroyed in a fire.  As such, there is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The DD Form 214 shows his military occupational specialty and number was "CYPO MECH 1907," consistent with gyrostabilizer mechanic, and the Veteran testified that in the course of his duties during service in 1944, he was tasked with assessing damage to the gyroscope mechanism in a tank that had overturned in the field.  In a November 2010 statement in support of the claim, he noted the following:

The injury that I seek compensation for took place over sixty years ago.  I was one of two gunnery gyrostabilizer mechanics MOS 1907 assigned to Center Gunnery at the United States Armor Replacement Training Center at Fort Knox Kentucky.  My home organization at that time was Headquarters Company Armor Replacement Training Center.  The day of the injury I was part of a detail to retrieve an overturned tank.  My duty was to assess and evaluate the operation of the gyroscopic control of the main gun in the tank.  This detail took place during the winter and the tank was covered with snow.  The tank had been righted by the tank retriever team, and as I mounted the tank in the traditional manner[,] because of the snow[,] I slipped and fell in the air backward on to the ground directly on my back.  I was rendered momentarily unconscious.  I was treated on site by the Medical Corpsman assigned to the detail, and after a few minutes I was deemed fit to complete my duty.  Again I attempted to mount the tank this time successfully and I performed my duty assessing the operation of the gyrostabilizer equipment for the main gun.  Upon reporting back to Headquarters Company I was referred to the dispensary on sick call and was evaluated by the dispensary staff.  Again the following day I was evaluated by the dispensary staff on sick call that this time I was referred from the dispensary to the base hospital (Ireland Army Medical Center) for further evaluation.  Sick call notice and referral to the base hospital would normally be noted on the morning report of my unit Headquarters Company Armor Replacement Training Center.  (I have not been able to locate or access morning reports from my unit which would document my injury and subsequent sick call episode to the dispensary and the post Hospital.[)]  During the rest of my military career I suffered occasional bouts of back discomfort.  

He added that within a year or two of separation, and without further injury, he had a recurring episode of severe back pain, and that he has had multiple episodes and treatment for such over the ensuing years after separation.  He noted in an August 2008 statement that after detailed research and contacting a medical specialist, it was determined that the medical records documenting treatment for his back after service by Drs. Wong, McCullough, Flater and Martin had long since been destroyed, since the treatment had been decades earlier.  

The Veteran is competent to report his symptoms and his testimony of having sustained a back injury in a fall from a tank under the circumstances described and depicted in contemporaneous photographs submitted is deemed credible.  See 38 U.S.C.A. § 1154(a).  Moreover, and consistent with the Veteran's testimony and that of his wife to the effect that she has been treating his back with massage and creams since 1948 are VA treatment records, dated from June 1990 to May 2008, noting an approximate 50-year history of back pain with x-ray evidence of moderate degenerative changes in the lumbar spine.  In addition, a history of having fallen about 8 feet from the side of tank during service was noted on VA examination in October 2008 and an August 2009 VA treatment record reflecting the use of a TENS unit notes back pain since 1944.  

Further, the October 2008 VA examiner stated that although difficult to prove in the absence of the service treatment records, it was possible that the Veteran's degenerative arthritis in the back is the result of the single injury to the back during service, noting that the Veteran had been a hard worker for 60 years, and still is, even though he can barely bend or lift.  The Board notes that while back injuries in the 1960s, 1980s and/or 1990s may have exacerbated back pain, such does not preclude a finding that his current lumbar spine arthritis is related to the in-service back injury, particularly in view of the competent, credible evidence of a continuity of back symptoms since separation.  

In this case, the Board finds that the evidence is in at least equipoise, and thus, resolving doubt in favor of the Veteran, service connection is warranted for lumbar spine arthritis.  Consequently, the benefit sought on appeal is granted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for lumbar spine arthritis is granted.  


REMAND

The Veteran seeks service connection for a cervical spine disability and radiating pain in the upper and lower extremities due to a fall from a tank during service and service connection for bilateral hearing loss as a result of in-service noise exposure.  Unfortunately, the Board finds that that further development is necessary.  

As reflected above, service connection is granted in this decision for both arthritis of the lumbar spine as a result of a fall from a tank during service in 1944, and tinnitus as a result of in-service noise exposure.  The Veteran also seeks service connection for a cervical spine disability and radiculopathy in the upper and lower extremities as a result of the same incident in which he injured his back, and for bilateral hearing loss as a result of the in-service noise exposure.  The October 2008 VA examination report reflects the impression of x-ray examination of the cervical spine was narrowing of the intervertebral disc spaces of C4-5, C5-6 and C6-7, with notation of encroachment of the neural foramina at C4-5, bilaterally, and anterior marginal osetophytes.  In addition, VA treatment records, dated in September 2009, show bilateral sensorineural hearing loss.  

To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of cervical spine disability, radiculopathy of the upper and lower extremities or bilateral hearing loss.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board has no discretion and must remand the claims to determine the nature, scope, and etiology of a cervical spine disorder, radiculopathy in the upper and lower extremities and bilateral hearing loss.  

Lastly, at the hearing, the Veteran testified that he has private treatment for his cervical spine, as well as ongoing VA treatment.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (2011); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary, even where they are not actually before the adjudicating body.  The Veteran should also be contacted and requested to identify the names, addresses and approximate dates of treatment for all health care providers who may possess additional records pertinent to his claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  All development efforts must be in writing and associated with the claims file. 

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with his complaints of symptoms referable to his hearing loss, cervical spine disability and radiculopathy of the upper and lower extremities during and/or since service.  

3.  After associating with the claims folder any pertinent outstanding records, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any cervical spine disability and radiculopathy of the upper and lower extremities, found to be present.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should opine as to whether it is at least as likely as not that any cervical spine disability or radiculopathy of the upper and lower extremities found to be present had an onset in service, within the initial year after separation or is caused or aggravated by service-connected disability, to include tinnitus and lumbar spine arthritis.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology since service.  

The rationale for all opinions expressed should be provided in a legible report.  

4.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must comment on the Veteran's report regarding the onset and continuity of symptomatology of hearing loss and opine as to whether it is at least as likely as not that any hearing loss found to be present had an onset during service or within the initial year after separation or was caused or aggravated by service-connected disability, to include tinnitus.  

The rationale for all opinions should be provided in a legible report. 

5.  Then readjudicate the Veteran's appeal.  If the benefits sought are not granted in full, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


